[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT                     FILED
                     ________________________          U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                            January 25, 2008
                            No. 07-12562                  THOMAS K. KAHN
                      ________________________                CLERK

                 D. C. Docket No. 05-03311-CV-BBM-1

DORSEY BERRY,
BRYAN SPRAYBERRY,
CHET MCDONNELL,
TOMMY STEPHENS,
PARRISH CARLYLE,
BOBBY PARKER,
CONNIE TAYLOR,


                                                        Plaintiffs-Appellants,

WALLACE R. SWANSON, et al.,

                                                                   Plaintiffs,

                                 versus

COOPER STANDARD AUTOMOTIVE, INC.,

                                                         Defendant-Appellee.
                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                    _________________________

                           (January 25, 2008)
Before HULL and PRYOR, Circuit Judges, and MOORE,* District Judge.

PER CURIAM:

       After review and oral argument, the Court concludes that Plaintiffs-

Appellants Dorsey Berry, Bryan Sprayberry, Chet McDonnell, Tommy Stephens,

Parrish Carlyle, Bobby Parker, and Connie Taylor have not shown any reversible

error in the district court’s order dated May 16, 2007. Thus, the Court affirms that

order granting summary judgment in favor of Defendant-Appellee Cooper

Standard Automotive, Inc. in this case.

       AFFIRMED.




       *
         Honorable K. Michael Moore, U.S. District Judge for the Southern District of Florida,
sitting by designation.


                                               2